DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			
	Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/24/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  “a feature size larger than a width of the elliptically diffuse light-sheet upon illumination of the sample” seems to be ambiguous in definition. It is unclear how the term “a feature size of the sample” should be interpreted, like what is the feature and the size of the feature?. Though specification discloses “the perpendicular diffusing angle 104 needs only to be small enough that the transmitted elliptically diffuse light-sheet 106 does not become thicker than an example feature size before illuminating the object 105”, in paragraph [0032] of PG PUB, the term “a feature size of the sample” is still unclear as to what the metes and bounds of the above claim limitations are and would be needed to meet the above claim limitations. Further, none of the drawings identify these terms.
Claim 19, the sentences recite “the parallel light-sheet is passed through the elliptical light shaping diffuser at a location that can vary based on properties of the at least one optic” seems to be ambiguous in definition. It is unclear how the term “properties of the at least one optic” should be interpreted, like what is one optic?. Specification fails to identify or define a specific optic that can vary the properties of the parallel light-sheet is passed through the elliptical light shaping diffuser.
Applicant should clarify the claim limitations as appropriate. Care should be taken during revision of the description and of any statements of problem or advantage, not to add subject-matter which extends beyond the content of the application (specification) as originally filed.
“a feature size of the sample“ as “a small feature size”, and “properties of the at least one optic” as “microscope optic”.
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.

		
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei et al. (US 5756981; herein after “Roustaei”) in view of IGUCHI et al. (US PUB 2016/0306154; herein after “IGUCHI”).	
Roustaei and IGUCHI disclose light sheet illumination and elliptical light shaping diffuser. Therefore, they are analogous art.

	Regarding claim 1, Roustaei teaches a method of light-sheet fluorescence imaging (method of scanning or imaging, see column 1, lines 30-36 and column 70, lines 45-58) comprising: providing a sample (e.g., a bar code symbol, column 36, lines 32-35); creating an elliptically diffuse light-sheet (i.e., diffractive or similar optics (diffuser) are used to create multiple light spots (light-sheet) at the target (sample) to define the corners and/or edges of the field of view, column 5, lines 21-31 and column 42, lines 25-30, FIGS. 49a-d, with FIG. 50a-b); illuminating the sample with the elliptically diffuse light-sheet (i.e., the LED illumination is homogenized to provide uniform intensity in the output beam (to illuminate the bar code symbol (e.g., sample). The exit face of the diffuser is formed as an asymmetric cylindrical lens to provide the output beam with an elliptical shape, column 42, lines 25-30); capturing at least one image of the sample (i.e., an image capturing scanning device to capture bar code image, column 40, lines 33-49, column 56, lines 36-39 and column 70, lines 45-48, FIG. 49).	
Roustaei teaches all limitations except for explicit teaching of a light-sheet fluorescence imaging and elliptically diffuse light-sheet.
	However, in a related field of endeavor IGUCHI teaches FIGS. 1A and 1B illustrate a light sheet illumination microscope 1 is, for example, a fluorescence microscope that detects fluorescence from a sample S that is a biological specimen…FIG. 2 is a perspective view of a cylindrical lens array 14 (diffuser) that is included in the light sheet illumination microscope 1. FIG. 3 illustrates a state of illumination performed on the sample S with a light sheet emitted from the illumination optical system 10, para. [0024].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that a fluorescence microscope that detects fluorescence from a sample S and a state of illumination performed (diffused light-sheet) on the sample S with a light sheet emitted from the cylindrical lens array (diffuser) as taught by IGUCHI, for the purpose of realizing a light sheet illumination in which a shadow is less likely to be created while uniformly illuminating within an illumination range (see para. [0032] of IGUCHI).

Regarding claim 2, Roustaei as set forth in claim 1 further teaches the at least one image does not exhibit shadows or stripe artifacts (i.e., shading correction, column 29, lines 21-24).

Regarding claim 3, Roustaei as set forth in claim 1 further teaches creating an elliptically diffuse light-sheet comprises passing a parallel light-sheet through an elliptical light shaping diffuser (i.e., forward of the LEDs is window/diffuser/lens 24 which is light transmissive (light-sheet) and provides homogenization and focusing of the light path of the illuminating beam incident upon the bar code to be scanned, column 9, lines 28-32; illumination diffusers 4906, FIGS. 41 & 49A, column 41, lines 23-55).
Roustaei teaches all limitations except for explicit teaching of a parallel light-sheet.
	However, in a related field of endeavor IGUCHI teaches FIG. 3 illustrates a state of illumination performed on the sample S with a light sheet emitted from the illumination optical system 10, para. [0024].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that a state of illumination performed (parallel light-sheet) on a cylindrical lens array (diffuser) shown in FIG. 3 as taught by IGUCHI, for the purpose of realizing a light sheet illumination in which a shadow is less likely to be created while uniformly illuminating within an illumination range (see para. [0032] of IGUCHI).

Regarding claim 4, Roustaei as set forth in claim 3 further teaches the elliptical light shaping diffuser is one of an elliptical holographic diffuser and a line diffuser (i.e., Each diffuser includes a surface relief hologram on the planar side nearest the LEDs, column 42, lines 25-27).

Regarding claim 5, Roustaei as set forth in claim 3 further teaches the elliptical light shaping diffuser is adapted transform an input light-sheet into an output light-sheet that spreads anisotropically along orthogonal diffusing angles (i.e., forward of the LEDs is window/diffuser/lens 24 which is light transmissive (light-sheet) and provides homogenization and focusing of the light path of the illuminating beam (beam spreads anisotropically) incident upon the bar code to be scanned, column 9, lines 28-32; illumination diffusers 4906, FIGS. 41 & 49A, column 41, lines 23-55; the major axis of the ellipse is parallel to the optical axis 5000, and the minor axis is normal (orthogonal diffusing angles) to the major axis, column 42, lines 30-32 and as shown in FIG. 50B).

Regarding claim 6, Roustaei as set forth in claim 5 further teaches the sample has features (i.e., series of lines in barcode, column 1, lines 41-44) to be imaged (i.e., an image capturing scanning device to capture bar code image, column 40, lines 33-49), and wherein the features to be imaged have a feature size larger than a width of the elliptically diffuse light-sheet upon illumination of the sample, wherein the width is measured in a direction perpendicular to a plane defined by the parallel light sheet (i.e., the imaging optics of the lens/filter assembly (diffuser) provide a dual or multi-field of view permits modification of both focal length and the width of the field of view (width of the output beam with an elliptical shape, as shown in FIG. 50B), column 4, lines 20-27).

Regarding claim 7, Roustaei as set forth in claim 5 further teaches the elliptically diffuse light-sheet spreads at a larger diffusing angle in a plane parallel to the parallel light-sheet than in a plane perpendicular to the parallel light-sheet (i.e., the major axis of the ellipse is parallel to the optical axis 5000 (larger diffusing angle), and the minor axis is normal (smaller diffusing angle) to the major axis, column 42, lines 30-32 and as shown in FIG. 50B).

Regarding claim 10, Roustaei teaches system for light-sheet fluorescence imaging of a fluorescent sample (a scanning or imaging system reading bar code(sample), see column 1, lines 30-36) comprising: a light source adapted to create a light-sheet (i.e., a light source that emits a beam divided by diffractive optics into beamlets (light-sheet) matching the dimensions of the respective field of views, Abstract); an elliptical light shaping diffuser adapted to convert the light-sheet into an elliptically diffuse light-sheet and illuminate the specimen (i.e., the LED illumination is homogenized to provide uniform intensity in the output beam (to illuminate the bar code symbol (e.g., sample). The exit face of the diffuser is formed as an asymmetric cylindrical lens to provide the output beam with an elliptical shape, column 42, lines 25-30); at least one microscopy optic (i.e., an optical scanning device, column 25, lines 8-15); an image capturing element (column 56, lines 36-39, FIG. 49).

	However, in a related field of endeavor IGUCHI teaches FIGS. 1A and 1B illustrate a light sheet illumination microscope 1 is, for example, a fluorescence microscope that detects fluorescence from a sample S that is a biological specimen…FIG. 2 is a perspective view of a cylindrical lens array 14 (diffuser) that is included in the light sheet illumination microscope 1. FIG. 3 illustrates a state of illumination performed on the sample S with a light sheet emitted from the illumination optical system 10, para. [0024].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that a fluorescence microscope that detects fluorescence from a sample S and a state of illumination performed (diffused light-sheet) on the sample S with a light sheet emitted from the cylindrical lens array (diffuser) as taught by IGUCHI, for the purpose of realizing a light sheet illumination in which a shadow is less likely to be created while uniformly illuminating within an illumination range (see para. [0032] of IGUCHI).

Regarding claim 11, Roustaei as set forth in claim 10 further teaches the elliptical light shaping diffuser is at least one of an elliptical holographic diffuser and a line diffuser (i.e., Each diffuser includes a surface relief hologram on the planar side nearest the LEDs, column 42, lines 25-27).

Regarding claim 12, the combination of Roustaei as set forth in claim 8 and IGUCHI further teaches the at least one microscopy optic (i.e., an optical scanning device, column 25, lines 8-15 as taught by Roustaei) is part of a microscope (i.e., a light sheet illumination microscope that includes…detection optical system, para. [0008] as taught by IGUCHI).

Regarding claim 13, Roustaei as set forth in claim 10 further teaches images captured by the image capturing element do not exhibit shadows or stripe artifacts (i.e., shading correction, column 29, lines 21-24).

Regarding claim 14, Roustaei as set forth in claim 10 further teaches the light source provides a substantially monochromatic beam (i.e., a standard white light source, column 12, lines 31-35).

Regarding claim 15, Roustaei fails to teach the substantially monochromatic beam is passed through a laser line generator and is shaped into a line.
	However, in a related field of endeavor IGUCHI teaches as illustrated in FIG. 9A, the illumination light is collected into a line perpendicular to the z-direction on the deflection surface of the galvanometer mirror 21, para. [0047].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that illumination light is collected into a line perpendicular to the z-direction (a laser line 

Regarding claim 16, Roustaei fails to teach the wavelength of the substantially monochromatic beam is within absorption range of the fluorescent sample.
	However, in a related field of endeavor IGUCHI teaches the light sheet illumination microscope 1 is, for example, a fluorescence microscope that detects fluorescence from a sample S that is a biological specimen, para. [0024], FIGS. 1A and 1B.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that a fluorescence microscope that detects (absorb) fluorescence from a sample S that is a biological specimen as taught by IGUCHI, for the purpose of realizing uniformly illuminating within an illumination range.

Claims 8-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei in view of IGUCHI, and further in view of Ashdown (US PUB 2005/0063063).

Regarding claim 8, Roustaei in view of IDUCHI teaches the elliptical light shaping diffuser produces a passive multi-directional illumination (i.e., diffractive or similar optics (diffuser) are used to create multiple light spots (a passive multi-directional illumination) at the target (sample) to define the corners and/or edges of the field of view, column 5, lines 26-31)  which circumvents scattering and absorbing objects (i.e., in the case of two- or three-dimensional codes, it is a uniform circle, square or rectangle circumscribing the extent of the code in height and width (circumvents scattering and absorbing), column 41, lines 27-35).
	Roustaei in view of IDUCHI teaches all limitations except for explicit teaching of diffuser produces a passive multi-directional illumination.
	However, in a related field of endeavor Ashdown teaches the elliptical light shaping diffuser produces a passive multi-directional illumination (paragraph 57, diffused into multiple visible lines by the holographic diffuser 33, therefore passive) which circumvents scattering (paragraph 45, Holographic diffusers smooth and homogenize scattered sources while providing uniform illumination) and absorbing objects (paragraph 46, no absorption, wherein
none of the incident light is absorbed by the diffuser); the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination (para. [0010] and [0038], the scalloping effect and the multi-coloured shadowing effect can be reduced or even eliminated, when this 'illumination is directed towards a surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei in view of IGUCHI with the teaching of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]). 

Regarding claim 9, the combination of Roustaei as set forth in claim 8 and IGUCHI further teaches the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination (i.e., shading correction, column 29, lines 21-32 as taught by Roustaei; and according to the light sheet illumination microscope 1, it is possible to realize a light sheet illumination in which a shadow is less likely to be created while uniformly illuminating within an illumination range, as taught by IGUCHI).
Roustaei in view of IDUCHI teaches all limitations except for explicit teaching of the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination.
	However, in a related field of endeavor Ashdown teaches the elliptical light shaping diffuser produces a passive multi-directional illumination (paragraph 57, diffused into multiple visible lines by the holographic diffuser 33, therefore passive) which circumvents scattering (paragraph 45, Holographic diffusers smooth and homogenize scattered sources while providing uniform illumination) and absorbing objects (paragraph 46, no absorption, wherein
none of the incident light is absorbed by the diffuser); the multi-directional illumination results in decreased formation of shadows and stripe artifacts in the at least one image of the sample compared to an image of the sample illuminated with single-directional illumination (para. [0010] and [0038], the scalloping effect and the multi-coloured 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei in view of IGUCHI with the teaching of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]). 

Regarding claim 17, Roustaei fails to teach the elliptical light shaping diffuser is located between the light source and the fluorescent sample.
	However, in a related field of endeavor IGUCHI teaches FIG. 2 is a perspective view of a cylindrical lens array 14 (diffuser) that is located between light source 80 and the sample S in the light sheet illumination microscope 1, para. [0024], FIG. 1B. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that the diffuser that is located between the light source and the sample (specimen) as taught by IGUCHI, for the purpose of uniformly illuminating within an illumination range.
	Further, in a related field of endeavor Ashdown teaches an elliptical light shaping diffuser (para. [0048], the diffuser is a holographic diffuser, which has a moderately or strongly elliptical rather than a linear distribution: see FIG. 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei with the teachings of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]).

Regarding claim 18, Roustaei fails to teach the elliptical light shaping diffuser is located closer to the fluorescent sample than to the light source.
	However, in a related field of endeavor IGUCHI teaches FIG. 2 is a perspective view of a cylindrical lens array 14 (diffuser) that is located closer to the sample S than the  light source 80 in the light sheet illumination microscope 1, para. [0024], FIG. 1B. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that the diffuser that is located closer to the sample than the light source as taught by IGUCHI, for the purpose of uniformly illuminating within an illumination range.
Further, in a related field of endeavor Ashdown teaches an elliptical light shaping diffuser (paragraph 48, the diffuser is a holographic diffuser, which has a moderately or strongly elliptical rather than a linear distribution: see figure 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei with the teachings of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]).

Regarding claim 19, Roustaei fails to teach the parallel light-sheet is passed through the elliptical light shaping diffuser at a location that can vary based on properties of the at least one optic (i.e., forward of the LEDs is window/diffuser/lens 24 which is light transmissive (light-sheet) and provides homogenization and focusing of the light path of the illuminating beam incident upon the bar code to be scanned, column 9, lines 28-32; illumination diffusers 4906, FIGS. 41 & 49A, column 41, lines 23-55).

	However, in a related field of endeavor IGUCHI teaches FIG. 3 illustrates a state of illumination performed on the sample S with a light sheet emitted from the illumination optical system 10, para. [0024].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei such that a state of illumination performed (parallel light-sheet) on a cylindrical lens array (diffuser) shown in FIG. 3 as taught by IGUCHI, for the purpose of realizing a light sheet illumination in which a shadow is less likely to be created while uniformly illuminating within an illumination range (see para. [0032] of IGUCHI).
Further, in a related field of endeavor Ashdown teaches an elliptical light shaping diffuser (paragraph 48, the diffuser is a holographic diffuser, which has a moderately or strongly elliptical rather than a linear distribution: see figure 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Roustaei with the teachings of Ashdown for the purpose of reducing the shadow effect (Ashdown, para. [0038]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arik et al. (US 8465193) teaches The passive stack assembly can be formed by two elliptical diffuser films (having different light distribution profiles in .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 23, 2022